COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Stephen Lars Morris v. The State of Texas

Appellate case number:     01-14-00511-CR

Trial court case number: 1384125

Trial court:               185th District Court, Harris County, Texas

        Appellant’s appointed counsel filed a motion to abate and remand to the trial court
because she claimed the trial court’s certification of the right to appeal was defective. We
granted this motion and issued an order, abating the case and directing the trial court to hold a
hearing to consider whether the certification was defective. On April 21, 2015, a supplemental
clerk’s record was filed, containing the trial court’s corrected certification. This certification
states that this is not a plea bargain case and appellant has the right to appeal. The clerk’s record
and reporter’s record have been filed.

        Accordingly, we REINSTATE this case on the Court’s active docket. Appellant’s brief
is ordered to be filed within 30 days of the date of this order. The State’s brief will be due within
30 days of the date of filing of appellant’s brief. See TEX. R. APP. P. 38.6(a)-(b).

       It is so ORDERED.


Judge’s signature: /s/ Rebeca Huddle
                    Acting individually       Acting for the Court


Date: October 15, 2015